Citation Nr: 0331005	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a disability rating in excess of 30 
percent for gastritis with gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
October 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Roanoke Virginia 
Regional Office (RO), which denied the veteran entitlement 
to service connection for PTSD and a left knee disorder, as 
well as, an increased evaluation for her service connected 
gastritis with gastroesophageal reflux.

In her substantive appeal to the Board the veteran has 
raised the issue of entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  This 
issue has not been developed for appellate review and is 
referred to the RO for action deemed appropriate.


REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO denied the veteran entitlement to service 
connection for each of the disorders at issue as well as an 
increased evaluation for her service-connected gastritis in 
a May 1999 rating decision.  The RO furnished the veteran 
with a Statement of the Case and a Supplemental Statement of 
the Case in November 1999 and March 2002, respectively, 
which provided the veteran notice of the laws and 
regulations governing her claims.  However, neither the 
veteran nor her representative was issued any sort of 
notification of the VCAA and the effect it had on her claims 
in appellate status.  She was not advised of the specific 
information and/or lay evidence necessary to substantiate 
her claims or of the division of duties in obtaining such 
evidence.  The Board points out that the claims folder was 
transferred to the Board in October 2002 almost two years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and her representative of the 
VCAA's duty to assist and its duty to notification 
provisions.  See generally Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).

A preliminary review of the veteran's service medical 
records shows that the veteran was evaluated and treated for 
complaints of left knee pain on at least two separate 
occasions in service.  In October 1993 she was diagnosed as 
suffering from a mild strain by a service physician's 
assistant.  In September 1994 her complaints of pain 
posterior to the left knee was assessed as a mild strain of 
the left hamstring. The veteran was also evaluated in 
service for stress, which was diagnostically assessed as 
being related to occupational problems.  In essence, the 
veteran's service medical records show evaluation and 
treatment provided to her in service for complaints of left 
knee pain and psychological discomfort.  The veteran 
maintains that she has had continuing left knee pain since 
service.  A VA physician, in a statement dated in September 
1999, has indicated that the veteran's problems experienced 
in service are reflective of her currently diagnosed anxiety 
disorder.  The Board observes that the newly enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and case law (See Horowitz v. Brown, 
5 Vet. App. 217 (1993)) mandates that where there is a 
reasonable possibility that a current condition is related 
to a residual of a condition experienced in service, a VA 
medical examination is necessary to make a decision on a 
claim.

It is further noted that when VA examined the veteran in 
March 2001 for her service-connected gastritis, abdominal x-
rays were undertaken.  The results of these x-rays have not 
been obtained and associated with her claims file for 
consideration in connection with her current claim.     

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 
F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary 
to substantiate the claims.  The letter 
should also specifically inform the 
veteran and her representative of which 
portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

3.  The RO should contact the veteran 
and request that she identify by names, 
addresses, and appropriate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
her for her left knee complaints and/or 
psychological complaints since service.  
The veteran's aid in securing these 
records, to include providing necessary 
authorization(s) should be enlisted as 
needed.  VA records obtained for 
association with the veteran's claims 
file should include the results of her 
March 2001 VA abdominal x-rays. If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran should be 
informed in writing.  

4.  The RO should schedule the veteran 
for an orthopedic examination to 
determine whether she has an existing 
left knee disability and whether, if 
existing disability is found, it is at 
least as likely as not (i.e. probably of 
50 percent) that it was caused by 
disease or injury in service.  All 
indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should support his 
or her assessments by discussing medical 
principles as applied to specific 
medical evidence in this case.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
examination findings along with the 
complete rationale for the opinions and 
conclusions reached should be set forth 
in the report.  

5.  The veteran should be afforded a VA 
mental disorders examination to 
determine whether it is at least as 
likely as not (i.e. probability of 50 
percent) that she has a current 
psychiatric disability, to include PTSD, 
and, if so, whether it began in service, 
within the first post service year  or, 
with respect to PTSD, if diagnosed,  is 
related to events therein as described 
by the veteran and documented in her 
claims folder (see the veteran's sworn 
statement and buddy statement both dated 
in June 1993).   The examiner should 
support his or her assessments by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed 
and all clinical findings reported in 
detail.  All examination findings along 
with the complete rationale for the 
opinions and conclusions reached should 
be set forth in the report.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

If any of the benefits sought on appeal remains denied 
following full compliance with the VCAA, the veteran and her 
representative should be provided with a supplemental 
statement of the case.  The appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




